In an action to recover damages for false arrest and malicious prosecution, the plaintiff appeals from an order of the Supreme Court, Westchester County (Rosato, J.), entered May 14, 1996, which, inter alia, granted the defendants’ motion to (1) vacate two orders of the same court, dated January 17, 1995, and May 12, 1995, respectively, which (a) granted the plaintiff’s ex parte motions for entry of judgment on the issue of liability upon the defendants’ alleged defaults in timely answering the complaint and (b) directed the holding of inquests, and (2) deem the answer timely served nunc pro tunc.
Ordered that the order is affirmed, with costs.
The court did not improvidently exercise its discretion in granting the defendants’ motion, inter alia, to vacate the orders entered upon their default in timely answering the complaint. The defendants established the existence of "a meritorious defense and a justifiable excuse for the delay or default” (Korea Exch. Bank v Attilio, 186 AD2d 634; Vieyra v Briggs & Stratton Corp., 166 AD2d 645). Bracken, J. P., O’Brien, Santucci, Friedmann and Goldstein, JJ., concur.